DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DANIEL C. KOSCHER,
                             Appellant,

                                    v.

                         MARCIE KOSCHER,
                             Appellee.

                              No. 4D18-2090

                         [November 27, 2019]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Gundersen, Judge; L.T. Case
No. FMCE 13-001703.

   Michael L. Lundy and Kim A. Hamill of Older, Lundy & Alvarez,
Attorneys at Law, Tampa, for appellant.

  Terrence P. O'Connor of Morgan. Carratt & O'Connor, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.